Citation Nr: 0526635	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from February 1985 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

The veteran's service personnel records show that he served 
in the Southwest Asia theater of operations from December 
1990 to May 1991 with the 123rd Engineering Company as a 
tow/dragon repair supervisor, but the list of chronological 
assignments for that time period shows that the veteran's 
company was stationed in Germany.  Independent research does 
not reveal whether or not the veteran's service was performed 
in Saudi Arabia with missions into Iraq as reported by the 
veteran.  Thus, because the veteran has a diagnosis of post-
traumatic stress disorder with depression based on credible 
reports of his seeing dead Iraqi soldiers during missions 
into Iraq, VA has a duty to further develop this case in 
order to verify the location of the veteran's non-combat 
service in Southwest Asia.

Additionally, service medical records show that the veteran 
was treated with sinus medication in 1985, had a periodic 
examination with no complaints in 1992, and reported no 
medical problems in April 1993.  There are, however, no 
service medical records for the last two years of the 
veteran's service and he currently has a diagnosis of 
allergic rhinitis that he relates having begun during his 
active service.  As such, VA has a duty to make all efforts 
to obtain all of the veteran's service medical records and to 
have a medical professional review the veteran's records and 
render an opinion as to whether his currently diagnosed 
allergic rhinitis began as a result of active service in 
order to meet its duty to assist as per 38 C.F.R. Section 
3.159 and the Veterans Claims Assistance Act of 2000 (the 
VCAA).



The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.   Make all appropriate requests to 
obtain the veteran's service medical 
records dated from 1993 until his 
discharge in February 1995.  If records 
cannot be obtained, place a notation in 
the claims folder as to the efforts made 
to obtain the records and the reason(s) 
why the records could not be obtained.

2.  Make all appropriate requests to 
verify the location of the veteran's 
service in Southwest Asia reported to be 
from December 1990 to May 1991.  Also 
make a request to the Center for Unit 
Records Research (CURR) to determine if 
the veteran's service was performed in 
and/or his company performed duties in 
areas where Iraqi soldiers were killed 
during the veteran's period of service.  
All requests for information and/or 
documentation should be placed in the 
claims folder.  If verification of 
service duties and exposure to soldiers 
killed in action in Southwest Asia cannot 
be obtained, place specific notations in 
the claims folder as to all attempts 
made.



3.  After the veteran's service medical 
records have been obtained and associated 
with the claims folder OR after all 
attempts to locate the remainder of the 
service medical records have been 
exhausted, schedule the veteran for a 
physical examination to determine the 
nature and extent of all respiratory 
complaints.  The examiner should fully 
review the veteran's service medical 
records, diagnose all current 
disabilities, and render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that each diagnosed disability had its 
onset during the veteran's period of 
active service.  All opinions expressed 
must be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


